ACCEPTED
                                                                                                         06-14-00216-CR
                                                                                               SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    2/24/2015 2:59:28 PM
                                                                                                         DEBBIE AUTREY
                                                                                                                  CLERK

                                        NO. 06-14-00216-CR
                                        TRIAL NO. 43975-B

PHYLLIS GWEN PRUITT                             §                          FILED IN
                                                       IN THE COURT OF APPEALS
                                                                       6th COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
VS.                                             §      6TH APPELLATE DISTRICT
                                                                       2/24/2015 2:59:28 PM
                                                                           DEBBIE AUTREY
STATE OF TEXAS                                  §      STATE OF TEXAS          Clerk



                     APPELLANT'S COUNSEL'S MOTION TO WITHDRAW

       Appellant's counsel, pursuant to Anders v. California, 386 U.S. 738 (1967), asks this Court
to permit him to withdraw from representation of Phyllis Gwen Pruitt in the above referenced matter.
This motion is based on the following grounds:
                                            A. Introduction
        I.      Appellant pled open to the third degree felony charge of Possession of a
             Controlled Substance and was sentenced by Judge Alfonso Charles ofthe 124th
             District Court to 7 years incarceration in the Texas Department of Criminal Justice,
             with the sentence ofrun concurrently with 44139-B.
       2.       Attorney Kyle Dansby continued his representation of Appellant through the
             writing of this Anders brief. Attorney filed the requisite Notice of Appeal.
       3.        In this appeal, appellate counsel is unable to advance any error wanting a reversal
             of the sentence or any other form of relief for Appellant. Therefore, pursuant to
             Anders v. California, he files this Appellant's Counsel's Motion to Withdraw in
             support of motion to withdraw asking this Court to allow him to withdraw from his
             representation of Appellant in this matter.
                                               B. Grounds
        4.       Counsel has thoroughly read and reviewed the entire appellate record in search of
             any argnable grOlmds of error to raise which would support either a reversal of the
             sentence of some other form of relief. After performing due diligence and researching
             the potential grounds for appeal, appellate counsel is unable to find any error that he,
             in good faith, can put forth which warrants a reversal of the sentence of any other
             form of relief. Appellate counsel is aware that he has a duty to present all arguable
             grounds of error that would afford Appellant a reversal of her sentence of any other
             form of relief.
                                  C. Notice of Appellant of Motion
       5.      A copy of the Anders brief in support of motion to withdraw and corresponding
            Motion to Withdraw have been forwarded to Appellant. See Exhibit A. Appellant
            has also been advised that he has thirty days to file a pro se response or a motion
            requesting an extension of time in which to file a response pursuant to Wilson v. State,
            955 S.W.2d 693 (Tex. App. - Waco, 1997, order), disp on merits, 3 S.W.3d 223 (Tex.
            App. - Waco 1999, pet ref d). See Exhibit A.
                                               D. Prayer
               WHEREFORE, PREMISES CONSIDERED, for these reasons, Appellant's
               counsel requests that this Court grant this motion and enter an order withdrawing
                below signed counsel from representation of Phyllis Gwen Pruitt in the above
               referenced matter and for any such relief that he may be entitled.
                                                              Respectfully Submitted



                                                              BY  :.-!-=.~----'~>.':::'JL':J~k-­
                                                               KyleD by
                                                              Attorney at Law
                                                              P.O. Box 1914
                                                              Marshall, TX 75671
                                                              (903) 738-6162
                                                              (888) 410-1583 (fax)
                                                              kdansbylaw@gmail.com
                                                              SBN: 24059180



                                   CERTIFICATE OF SERVICE

       I, Kyle Dansby, attorney for Appellant, hereby certify that a true and correct copy of this
Motion to Withdraw has been forwarded to the following on the 24tll day of February, 2015:
       Zan Brown
       Gregg County District Attorney's Office
       Via email to zan.brown@co.gregg~
       Attorney for State


       Alfonso Charles
       Judge, 124th District Court, Gregg County, TX
       101 E. Methvin, Suite 447
       Longview, TX 75601
Via email toIerri.Shepherd@co.gregg.tx.us

Phyllis Gwen Pruitt, Appellant
Gregg County Jail
101 E. Methvin, Suite 635
Longview, IX 75601



                                            Kyle ansby
                                            Attorney for Appellant
                                            SBN: 24059180